Case 2:19-cv-01338-JCC Document 1-1 Filed 08/23/19 Page 1 of 6




                             FILED
                      2019 JUL 30 10:48 AM
                          KING COUNTY
                     SUPERIOR COURT CLERK
                             E-FILED
                     CASE #: 19-2-19983-1 SEA
Case 2:19-cv-01338-JCC Document 1-1 Filed 08/23/19 Page 2 of 6
Case 2:19-cv-01338-JCC Document 1-1 Filed 08/23/19 Page 3 of 6
Case 2:19-cv-01338-JCC Document 1-1 Filed 08/23/19 Page 4 of 6
Case 2:19-cv-01338-JCC Document 1-1 Filed 08/23/19 Page 5 of 6
Case 2:19-cv-01338-JCC Document 1-1 Filed 08/23/19 Page 6 of 6
